[Cite as Gyugo v. Franklin Cty. Bd. of Dev. Disabilities, 2016-Ohio-823.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Michael Gyugo,                                        :

                 Plaintiff-Appellant,                 :
                                                                            No. 15AP-150
v.                                                    :              (C.P.C. No. 14CVF-10833)

Franklin County Board of                              :           (REGULAR CALENDAR)
Developmental Disabilities,
                                                      :
                 Defendant-Appellee.
                                                      :




                                          D E C I S I O N

                                       Rendered on March 3, 2016


                 On brief: McFadden & Winner, and Mary Jane McFadden,
                 for appellant. Argued: Mary Jane McFadden.

                 On brief: Ron O'Brien, Prosecuting Attorney, and Denise L.
                 DePalma, for appellee. Argued: Denise L. DePalma.

                   APPEAL from the Franklin County Court of Common Pleas

SADLER, J.
        {¶ 1} Plaintiff-appellant, Michael Gyugo, appeals from a final judgment of the
Franklin County Court of Common Pleas that affirmed a decision of the State Personnel
Board of Review holding that appellant was properly terminated from his job at the
Franklin County Board of Developmental Disabilities ("FCBDD"). For the reasons that
follow, we affirm the judgment of the trial court.
I. BACKGROUND
        {¶ 2} The facts in this case are undisputed. Appellant was, on a date not reflected
in the record, convicted of a violation of one of the statutes listed in R.C. 109.572(A)(3)(a).
No. 15AP-150                                                                                               2


Such a conviction is listed as a "tier two" offense in Ohio Adm.Code 5123:2-2-02(E)(1)(b),
and, as such, precludes employment as a certified provider with FCBDD for a period of
ten years.1 In 1992, an Ohio Court of Common Pleas ordered records relating to that
conviction sealed pursuant to R.C. 2953.31 and 2953.32. According to the text of the
court's order sealing the records, the proceedings in the underlying criminal case were
deemed "not to have been [sic] occurred," the conviction was "expunged," and "all records
pertaining to the conviction would thereafter be confined to the specific uses and by the
officials set forth in R.C. 2953.32 and R.C. 2953.35." (Stipulations, 2.)
        {¶ 3} Approximately three years later, in April 1995, appellant applied for a job as
a training specialist with FCBDD. The application for the training specialist position
informed appellant that he would be subjected to a criminal background check if he were
"under final consideration for employment with the Board" and posed the following
multi-part question:
                1. Have you ever been convicted of or pleaded guilty to any of
                   the following?

                    a. A felony contained in the Ohio Revised Code:

                         Yes □           No □

                    b. A crime contained in the Ohio Revised Code
                       constituting a misdemeanor of the first degree on the
                       first offense and a felony on subsequent offenses:

                         Yes □           No □

                    c. A violation of an existing or former law of Ohio, any
                       other state, or the United States, which offense is
                       substantially equivalent to any of the offenses
                       described in (a) or (b) above:

                         Yes □           No □




1 At the time of the termination of his employment, appellant's prior conviction was listed as a tier-two

offense under the regulation, and appellant does not argue that his conviction does not otherwise qualify for
this designation.
No. 15AP-150                                                                         3


Appellant checked the box next to "No" in every instance. FCBDD obtained a criminal
background check of appellant as the application promised, but the background report,
for reasons unknown, did not disclose appellant's sealed conviction.
      {¶ 4} Shortly after applying, appellant was hired. In 1996, 2000, 2004, and 2008,
appellant was required to renew his certification/registration as an employee of FCBDD.
Each of those applications for renewal posed questions to appellant about his criminal
past. The forms used in 1996 and 2000 asked:
               Have you ever been convicted of a felony or a misdemeanor
               (other than a minor traffic offense)?

               You must answer this section even if the record of your
               conviction(s) has been sealed/expunged. (If yes, use a
               separate sheet of paper to describe the conviction(s), state
               when and where the conviction(s) occurred, and attach a copy
               of the criminal background check from the Ohio Bureau of
               Criminal Identification and Investigation. In addition, if you
               have not been a resident of the state of Ohio for the past five
               (5) years, please also attach a copy of your FBI background
               check.)

               Yes □         No □

(Emphasis sic.) In both 1996 and 2000, appellant checked the box next to "No." The form
appellant completed in 2004 posed the same question somewhat differently:
               Have you ever been convicted of any felony or misdemeanor
               (other than a minor traffic offense)? You must answer this
               question, even if the record of your conviction(s) has been
               sealed or expunged by a court of law. If you answer "Yes," use
               a separate sheet of paper to provide information regarding the
               date, the location (city, county, and state), and a description of
               the event leading to the conviction, and nature of the offense.
               If the conviction has been sealed or expunged, also provide
               information regarding the sealing or expungement. Attach a
               copy of the criminal background check from the Ohio Bureau
               of Criminal Identification and Investigation (BCII). In
               addition, if you have not been a resident of the state of Ohio
               for the past five years, please attach a copy of the criminal
               background check from the Federal Bureau of Investigation.

               Yes □         No □
No. 15AP-150                                                                             4


Again, appellant checked the box associated with "No." Finally, the form appellant
completed in 2008 asked:
               Have you ever been convicted of any felony or misdemeanor
               (other than a minor traffic offense)?

               You must answer this question, even if the record of your
               conviction(s) has been sealed or expunged by a court of law
               and regardless of whether or not the conviction appears on a
               criminal background check. If you answer "Yes," use a
               separate sheet of paper to provide a detailed description of the
               nature of the offense including the name of the conviction, the
               date, the location (i.e., city, county, and state), and an
               explanation of the event leading to the conviction. If the
               conviction has been sealed or expunged, also provide detailed
               information regarding the sealing or expungement. Attach a
               copy of the criminal background check from the Ohio Bureau
               of Criminal Identification and Investigation (BCII). In
               addition, if you have lived outside of the state of Ohio during
               the past five years, attach a copy of the criminal background
               check from the Federal Bureau of Investigation.

               Yes □         No □

Once again, appellant checked the box corresponding with "No."
      {¶ 5} In 2013, FCBDD performed a criminal record check on all its employees and
learned of appellant's sealed conviction. Following notice and a pre-disciplinary hearing,
effective October 4, 2013, appellant was removed from his position as training specialist.
The stated reason was:
               Dishonesty and other failure of good behavior, i.e., you
               misrepresented your past criminal record on the application
               for employment and on each of four applications for
               certification/registration required for your position.

      {¶ 6} Appellant timely appealed to the State Personnel Board of Review ("SPBR").
The administrative law judge decided the case on written briefs, stipulated facts, and
written exhibits. On August 8, 2014, the administrative law judge recommended to SPBR
that appellant's removal from employment be affirmed. She recommended that
appellant's failure to disclose the sealed conviction on his initial application, which had
not requested information per se about sealed convictions, be found reasonable by SPBR.
No. 15AP-150                                                                               5


However, she recommended that appellant's "No" answer to the questions on his 1996,
2000, 2004, and 2008 renewal applications be found unreasonable, particularly because
appellant took no steps to verify his understanding of his privilege to decline to disclose
sealed convictions when directly asked. Finally, she concluded and recommended that
SPBR find that removal from employment was a reasonable disciplinary response.
       {¶ 7} On August 25, 2014, appellant filed objections to the recommendation. On
October 9, 2014, over the objections of appellant, but without written discussion or
analysis, SPBR adopted the recommendation of the administrative law judge and affirmed
appellant's removal from employment with FCBDD. Appellant then filed an appeal with
the Franklin County Court of Common Pleas on October 21, 2014.
       {¶ 8} In the court of common pleas proceedings, the parties again agreed on all
relevant facts and briefed the law. On February 2, 2015, the common pleas court affirmed
the ruling of SPBR, finding the order of SPBR to be supported by reliable, probative, and
substantial evidence and in accordance with the law. Appellant submitted a timely notice
of appeal.
II. ASSIGNMENT OF ERROR
       {¶ 9} Appellant raises the following assignment of error for our review:
               The trial court erred by permitting the State Personnel Board
               of Review and the Franklin County Board of Developmental
               Disabilities to act in contravention of Ohio's expungement law
               and the R.C. 2953.32 court order that granted Appellant's
               expungement.

III. DISCUSSION
       A. Standard of Review
       {¶ 10} When hearing an appeal from an agency decision, a court of common pleas
"may affirm the order of the agency complained of in the appeal if it finds, upon
consideration of the entire record and any additional evidence the court has admitted,
that the order is supported by reliable, probative, and substantial evidence and is in
accordance with law." R.C. 119.12(M). "To be reliable, the evidence must be dependable,
i.e., that there is a reasonable probability that the evidence is true." Tres Amigos, Inc. v.
Ohio Liquor Control Comm., 10th Dist. No. 14AP-309, 2014-Ohio-5047, ¶ 6, citing Our
Place, Inc. v. Ohio Liquor Control Comm., 63 Ohio St. 3d 570, 571 (1992). "To be
No. 15AP-150                                                                                6


probative, the evidence must tend to prove the issue in question." Id. "To be substantial,
the evidence must have some weight, i.e., it must have importance and value." Id.
       {¶ 11} "On appeal to an appellate court, the standard of review is even more
limited." Tres Amigos at ¶ 8. We are to "determine only if the trial court has abused its
discretion * * *. Absent an abuse of discretion on the part of the trial court, [we] may not
substitute [our] judgment for those of the * * * board or a trial court. Instead, [we] must
affirm the trial court's judgment." Pons v. Ohio State Med. Bd., 66 Ohio St. 3d 619, 621
(1993), citing Rossford Exempted Village School Dist. Bd. of Edn. v. State Bd. of Edn., 63
Ohio St. 3d 705, 707 (1992); Lorain City Bd. of Edn. v. State Emp. Relations Bd., 40 Ohio
St.3d 257, 260-61 (1988). However, an appellate court has plenary review of "purely legal
questions" raised in an administrative appeal. Tres Amigos. Because the facts are
undisputed in this case, our review is only of issues of law and the application of law to
fact. Accordingly, our review of the contested issues in this case shall be de novo. Leslie v.
Ohio Dept. of Dev., 171 Ohio App. 3d 55, 2007-Ohio-1170, ¶ 44 (10th Dist.); see also Tres
Amigos.
       B. Assignment of Error
       {¶ 12} Under his assignment of error, appellant generally contends that, because
his conviction was sealed under R.C. 2953.32, he could not legally be terminated from his
position at FCBDD for reasons stemming from his failure to disclose his conviction on his
initial application and four subsequent certification renewals. We disagree.
       {¶ 13} The stated reason for firing appellant was:

               Dishonesty and other failure of good behavior, i.e., you
               misrepresented your past criminal record on the application
               for employment and on each of four applications for
               certification/registration required for your position.

Appellant argues that he was not dishonest for treating his sealed conviction as if it had
not occurred, but, rather, his " 'no' answers were true by virtue of his R.C. 2953.32 sealing
order." (Appellant's Brief, 10.) "Dishonesty" is defined in Black's Law Dictionary as
"Deceitfulness as a character trait; behavior that deceives or cheats people;
untruthfulness; untrustworthiness." Black's Law Dictionary 568 (10th Ed.2014).
No. 15AP-150                                                                               7


       {¶ 14} Appellant cites to Ohio State Bd. of Pharmacy v. Friendly Drugs, 27 Ohio
App.3d 32 (8th Dist.1985) for the proposition that answering "no" to an employment
application is not dishonest where the conviction was sealed prior to filing the application.
However, Friendly is easily distinguishable on its facts. The court in Friendly reviewed a
pharmacy board decision and sanctions particular to that case, and only made express
determinations regarding a pharmacist who had not yet sealed his conviction and
regarding the company. Furthermore, the language of the question posed to the
pharmacists did not include language instructing the applicant on whether a sealed
conviction should be disclosed. Therefore, Friendly is not instructive in this matter.
       {¶ 15} It is true that, when a court seals records of a conviction pursuant to R.C.
2953.31 and 2953.32:
               The proceedings in the case that pertain to the conviction * * *
               shall be considered not to have occurred and the conviction
               * * * of the person who is the subject of the proceedings shall
               be sealed * * *.

R.C. 2953.32(C)(2).

       {¶ 16} However, the same statute makes clear that the history of conviction does
not literally vanish, but is accessible in a variety of specific situations. See, e.g., R.C.
2953.32(D). The order sealing appellant's conviction reflects this dynamic, specifying
that, while the proceedings in the case were deemed not to have occurred, information
regarding the conviction would nonetheless be accessible for "specific uses and by the
officials set forth" by statute. (Stipulations, 2.) As such, appellant was on notice that the
sealing of his conviction was not absolute.
       {¶ 17} Further, even if appellant believed sealing of his conviction entitled him to
answer that he did not have a conviction initially, a belief that was reinforced by a history
of "no" answers unchallenged by criminal record check results, the express language of
the 2008 certification renewal called for disclosure of sealed records of a conviction even
if the conviction had not appeared on criminal record checks. Therefore, appellant's
decision to answer "no" to the 2008 certification renewal in the face of clear language
calling for him to disclose his sealed conviction regardless of criminal check results was
plainly dishonest.
No. 15AP-150                                                                                              8


        {¶ 18} Thus, the issue becomes whether appellant's dishonesty should be excused
under the circumstances and as a matter of law. To this point, appellant "does not * * *
contend that the ODDD [Ohio Department of Developmental Disabilities] and FCBDD
lacked statutory authority to question him about his sealed conviction." (Appellant's Brief,
24.) Rather, appellant contends that FCBDD could not lawfully require him to disclose his
sealed conviction on a public record and in a question form which, in violation of sealing
statutes, does not bear a direct and substantial relationship to the position for which he
was considered.
        {¶ 19} Appellant's public record argument is premised on the conclusion that all
information in the application and the certification renewals is public record under R.C.
149.43. We note that appellant took the opposite position in pursuing his motion in
limine, arguing "[p]er R.C. 5123.081(I)(1)(i) the record and information derived
therefrom are not public records."(Motion in Limine, 1.)
        {¶ 20} R.C. 5123.081(I)(1) provides that criminal record checks for the Department
of Developmental Disabilities ("DDD") are not a public record for the purposes of R.C.
149.43, and may not be made available to any person other than those designated on a
finite list including, in relevant part, the applicant or employee, the entity that requested
the report, county board that requested the report, and courts and individuals involved in
a case dealing with the denial of employment to the applicant or employee or the denial,
suspension, or revocation of a certificate. See also Ohio Adm.Code 5123:2-2-02. Further,
R.C. 149.43(A)(1)(v) excludes from the definition of public records those records for
which release would be "prohibited by state or federal law," noting that R.C. 2953.35
criminalizes and prohibits disclosure of sealed records by state or political subdivision
officers or employees absent special circumstances.2
        {¶ 21} When an employment application submitted to and reviewed by DDD
contains sealed records or information regarding sealed convictions, the record and
information regarding the sealed convictions are not part of the public record and cannot
be released absent special circumstances of the kind set forth in the sealing statutes. See

2This exclusion also existed at the time appellant applied in April 1995 and has existed continuously since.
At the time appellant applied, however, the exclusion was found in R.C. 149.43(A)(1) rather than its current
placement in R.C. 149.43(A)(1)(v). The prohibition on the release of records found in R.C. 2953.35 also
existed at the relevant times.
No. 15AP-150                                                                                               9


R.C. 5123.081(I)(1) and (C); R.C. 2953.35; and 149.43(A)(1)(v). See also R.C. 3319.292
(deeming, in the public education context, "[a]ny questions regarding a record of a
conviction * * * that has been sealed or expunged and the responses of the applicant to
such questions [to] not be a public record under section 149.43 of the Revised Code.")
        {¶ 22} This places a responsibility on any agency seeking sealed records to comply
with all laws governing the maintenance, security, storage, and release or non-release of
such records. See, e.g., R.C. 2953.32; 2953.33; 2953.35; 2953.53; 2953.55; 2953.58; and
2953.60. We note that FCBDD has a policy in place to review public records for
information prohibited by statute from disclosure, and to redact that information prior to
disclosure. (FCBDD Policy Manual, Section 11.32(g).) This policy was in place prior to
appellant completing his 2008 certification renewal. Considering all of the above, we find
that appellant was not excused from truthfully answering the 2008 certification renewal
due to issues related to the application as a public record.
        {¶ 23} Finally, the breadth of the conviction disclosure questions on the
applications likewise did not excuse appellant from disclosing his particular sealed
conviction. Under R.C. 2953.33(A), an order to seal a person's record of conviction,
"restores the person who is the subject of the order to all rights and privileges not
otherwise restored by termination of the sentence or community control sanction or by
final release on parole or post-release control." However, Ohio law generally permits that
person to be asked about that sealed conviction "[i]n any application for employment,
license, or other right or privilege, any appearance as a witness, or any other inquiry * * *
[if] the question bears a direct and substantial relationship to the position for which the
person is being considered."3 R.C. 2953.33(B)(1).
        {¶ 24} R.C. 5123.04(B) and 5123.1610(C) and (J) empower FCBDD to adopt
appropriate rules, while R.C. 5123.081(A)(4) and 109.572(A)(3)(a through e) list and
define, by statute, "disqualifying offenses."4 The FCBDD adopted rules on the subject of
disqualifying offenses by reference to the statutory definitions in, as relevant to this case,
3 Exceptions exist that are not applicable to this case. For example, the State Board of Education and the
Department of Education relieved of ensuring any employment question regarding an applicant's potential
sealed convictions "bears a direct and substantial relationship to the position for which the person is being
considered" by statute. R.C. 2953.33(B)(1); 3319.292.
4 Prior to Ohio H.B. No. 487, disqualifying offenses were defined by statute in R.C. 5126.28. 2011

Am.Sub.H.B. No. 487 (repealing R.C. 5126.28).
No. 15AP-150                                                                                10


Ohio Adm.Code 5123:2-2-02(E); 5123:2-5-03(H)(2)(b), and 5123:2-5-04(B)(2). By
definition, we conclude that a "disqualifying offense" is one that will bear a "direct and
substantial relationship" to the position sought.
       {¶ 25} R.C. 5123.081(A)(4) and Ohio Adm.Code 5123:2-5-04(B) define a
disqualifying offense in this context as "any of the offenses listed or described [in R.C.
109.572(A)(3)(a) through (e)]," the statute governing criminal record checks by the state
attorney general. R.C. 109.572(A)(3)(a) lists a number of specific statutory violations,
while R.C. 109.572(A)(3)(e) describes "[a] violation of an existing or former municipal
ordinance or law of this state, any other state, or the United States that is substantially
equivalent to any of the offenses listed in divisions (A)(3)(a) to (d)." Furthermore,
"[a]pplicants for or holders of registration or certification shall disclose a conviction for a
disqualifying offense, including a conviction that has been sealed." (Emphasis added.)
Ohio Adm.Code 5123:2-5-04(D).
       {¶ 26} Here, the questions framed by FCBDD on the application may potentially
present a disclosure problem for individuals with criminal records that are sealed, but not
clearly "disqualifying offenses" under R.C. 5123.081(A)(4). However, appellant is not such
an individual. Appellant stipulated that his sealed conviction is for a violation of one of the
statutes specifically listed in R.C. 109.572(A)(3)(a), and that offense alone is at issue in
this case. As such, under Ohio Adm.Code 5123:2-5-04(D), appellant had a duty to disclose
his sealed conviction. Under these facts, and cognizant of clear statutory language
indicating the importance the legislature placed on discovering and restricting the
employment of applicants convicted of certain offenses in this line of work, we disagree
that the broad question on the application eliminated appellant's duty to disclose his
conviction.
       {¶ 27} Consequently, after conducting a de novo review, we find that appellant is
not excused from honestly answering questions about his sealed conviction, and that the
specificity of the 2008 question combined with appellant's failed obligation to disclose his
sealed conviction under Ohio Adm.Code 5123:2-5-04(D) support FCBDD's determination
to terminate appellant. Therefore, under the circumstances of this case, the trial court did
not err as a matter of law, and did not abuse its discretion in finding that SPBR's order
was supported by reliable, probative, and substantial evidence.
No. 15AP-150                                                                             11


      {¶ 28} Accordingly, we overrule appellant's assignment of error.
IV. CONCLUSION
      {¶ 29} Having overruled appellant's sole assignment of error, we hereby affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                         Judgment affirmed.

                                 DORRIAN, P.J., concurs.
                                 BRUNNER, J., dissents.

BRUNNER, J., dissenting.
      {¶ 30} I respectfully dissent from the decision of the majority.
      {¶ 31} In our de novo review of the contested issues of this case, it is incumbent on
us to also consider the operation of R.C. 2953.31 and 2953.32, the statutes that
empowered the records of plaintiff-appellant Michael Gyugo's prior criminal conviction to
be sealed. When a court seals records of a conviction pursuant to R.C. 2953.31
and 2953.32:
               The proceedings in the case that pertain to the conviction * * *
               shall be considered not to have occurred and the conviction
               * * * of the person who is the subject of the proceedings shall
               be sealed, except that upon conviction of a subsequent
               offense, the sealed record of prior conviction * * * may be
               considered by the court in determining the sentence or other
               appropriate disposition, including the relief provided for in
               sections 2953.31 to 2953.33 of the Revised Code.
R.C. 2953.32(C)(2). Moreover:
               In any application for employment, license, or other right or
               privilege, any appearance as a witness, or any other inquiry,
               except as provided in division (E) of section 2953.32 and in
               section 3319.292 of the Revised Code * * * a person may be
               questioned only with respect to convictions not sealed * * *
               unless the question bears a direct and substantial relationship
               to the position for which the person is being considered.
R.C. 2953.33(B)(1). A person may only be asked about a sealed conviction in an
employment or licensing context if "the question bears a direct and substantial
relationship to the position for which the person is being considered." R.C. 2953.33(B)(1).
The State Board of Education and the Ohio Department of Education are exempted by
statute, presumably because licensees work directly with minors, from the need to "assert
No. 15AP-150                                                                                               12


or demonstrate that its questioning with respect to the offense bears a direct and
substantial relationship to the issuance or renewal of the license or to the position in
which the applicant will work under the license." R.C. 3319.292; R.C. 2953.33(B)(1).
There is no similar statutory provision that would relieve Franklin County Board of
Developmental Disabilities ("FCBDD") of this limit.
         {¶ 32} Despite this, FCBDD posits that the Ohio Administrative Code lists a
number of offenses that disqualify an individual from holding the position Gyugo held,
either     completely      or    for     some      window       of    time.     FCBDD        argues      that
Ohio Adm.Code 5123:2-5-04(D) obligated Gyugo to disclose his disqualifying sealed
conviction when asked, and that the questions on Gyugo's applications were not too broad
in seeking sealed records of any and all convictions. Ohio Adm.Code 5123:2-5-04(D).
         {¶ 33} Gyugo argues in response that the disclosures FCBDD rules require, violate
the letter and spirit of laws on sealing records of criminal convictions and arrests and are
invalid. No agency may promulgate rules that conflict with statutes. If an agency does,
such rules are invalid. Cent. Ohio Joint Vocational School Dist. Bd. of Edn. v. Admr., Ohio
Bur. of Emp. Servs., 21 Ohio St. 3d 5, 10 (1986).
         {¶ 34} R.C. 5123.04(B) and 5123.1610(C) and (J) empower the FCBDD to adopt
appropriate rules, while R.C. 5123.081(A)(4) and 109.572(A)(3)(a) through (e) list and
define, by statute, disqualifying offenses.5 FCBDD properly adopted rules on the subject
of disqualifying offenses by reference to the statutory definitions in, as relevant to this
case, Ohio Adm.Code 5123:2-2-02(E), 5123:2-5-03(H)(2)(b), and 5123:2-5-04(B)(2). By
definition, a "disqualifying offense" is one that will bear a "direct and substantial
relationship" to the position sought. Therefore, FCBDD was within its statutory rule-
making authority to create Ohio Adm.Code 5123:2-5-04(D), requiring that "Applicants for
or holders of registration or certification shall disclose a conviction for a disqualifying
offense,    including      a    conviction     that    has    been     sealed."     (Emphasis       added.)
Ohio Adm.Code 5123:2-5-04(D). It was incumbent on FCBDD to specify in its application,
however, the particular disqualifying offenses for which disclosure was required. FCBDD
did not do this in any instance. Instead, it asked for felonies and misdemeanors in

5As noted by the majority, prior to Ohio H.B. No. 487, disqualifying offenses were defined by statute in R.C.
5126.28. 2011 Am.Sub.H.B. No. 487 (repealing R.C. 5126.28).
No. 15AP-150                                                                              13


general. In such a case, an individual whose criminal records have been sealed and which
involved both non-relevant and disqualifying offenses would be impermissibly required to
disclose records exempt from disclosure. While FCBDD's rules are consistent with their
authorizing statutes, FCBDD's application forms did not follow its rules. The questions
FCBDD asked further violated R.C. 2953.33(B)(1) in that they purported to require Gyugo
to disclose "any felony or misdemeanor" even if the conviction had been sealed, without
regard to whether it was a "disqualifying offense" or bore a "direct and substantial
relationship" to the position Gyugo sought.
       {¶ 35} FCBDD argues that "catch-all" provisions in the statutes and rules defining
"disqualifying offenses" permit the broad question asked. (Appellee's Brief, 15-16.)
However, the modern version of the "catch-all" provisions to which the FCBDD refers
does not, in fact, catch all. Rather, they only catch former or similar, other state law
violations. R.C. 109.572(A)(3)(e) requires disclosure generally and only to:
               A violation of an existing or former municipal ordinance or
               law of this state, any other state, or the United States that is
               substantially equivalent to any of the offenses listed in
               divisions (A)(3)(a) to (d) of this section.
Even in their former iterations (now rescinded) the "catch alls" FCBDD quotes caught
only offenses that were "substantially equivalent" to listed disqualifying offenses and
those crimes that bore "a direct and substantial relationship to the duties and
responsibilities of the position being filled." (Appellee's Brief, 15-16.) Unlike the State
Board of Education and the Ohio Department of Education, FCBDD is not exempted by
statute from the need to "assert or demonstrate that its questioning with respect to the
offense bears a direct and substantial relationship to the issuance or renewal of the license
or to the position in which the applicant will work under the license." R.C. 3319.292;
R.C. 2953.33(B)(1). FCBDD did not have the right to ask for Gyugo's sealed records
without regard to whether they were disqualifying offenses or whether they bore a direct
and substantial relationship to the position or license. At each juncture it asked the
questions, FCBDD's questions were outside the scope of the rule that would purportedly
have authorized them. Accordingly, I would sustain Gyugo's sole assignment of error.
       {¶ 36} Gyugo argues that, even if FCBDD had asked a proper question, by forcing
him to disclose sealed records in a public application, FCBDD is undermining the purpose
No. 15AP-150                                                                                             14


of the sealing statutes, because forcing such public disclosure is tantamount to unsealing.
(Appellant's Brief, 7-9, 25-27.) I would not reach this question, since I would sustain
Gyugo's assignment of error. R.C. 149.43(A)(1)(v) excludes from the definition of public
records those records for which release would be "prohibited by state or federal law,"
noting that R.C. 2953.35 criminalizes and prohibits disclosure of sealed records by state
or political subdivision officers or employees absent special circumstances.6 Thus, when
an application contains sealed records or materials regarding sealed convictions, it is no
longer a public record and cannot be released absent special circumstances of the kind set
forth in the sealing statutes. See R.C. 2953.35; R.C. 149.43(A)(1)(v). A requirement to
disclose sealed records in an application removes that application from being a public
record once sealed records are obtained and included therein. This places a responsibility
on any agency seeking sealed records to comply with all laws governing the maintenance,
security, storage, and release or non-release of such records. See, e.g., R.C. 2953.32;
R.C. 2953.33; R.C. 2953.35; R.C. 2953.53; R.C. 2953.55; R.C. 2953.58; and 2953.60. The
availability of some records but not others for the same type of application could raise
suspicion as to the underlying reason for denying the release of such records, but that is a
problem inherent in the statute, and this court can only note but not remedy it.
        {¶ 37} Finally, Gyugo argues that it was reasonable for him to have relied on the
sealing statutes and the language of the sealing order that proceedings in the criminal
cases for which records were sealed were ordered by the court, consistent with the
language in R.C. 2953.32(C)(2), "not to have occurred." Gyugo asserts that it was unjust
to fire him for "dishonesty" when, based on an objectively reasonable basis, he claimed
not to have any convictions. (Appellant's Brief, 20.) I agree.




6 As the majority has noted, this exclusion also existed at the time Gyugo applied in April 1995 and has

existed continuously since. At the time Gyugo applied, however, the exclusion was found in R.C.
149.43(A)(1) rather than its current placement in 149.43(A)(1)(v). The prohibition on the release of records
found in R.C. 2953.35 also existed at the relevant times.
No. 15AP-150                                                                             15


       {¶ 38} The stated reason for firing Gyugo was:
               Dishonesty and other failure of good behavior, i.e., you
               misrepresented your past criminal record on the application
               for employment and on each of four applications for
               certification/registration required for your position.
(Mar. 5, 2014 Stipulated Facts and Joint Exhibits, 1.) "Dishonesty" is defined in Black's
Law Dictionary as "Deceitfulness as a character trait; behavior that deceives or cheats
people; untruthfulness; untrustworthiness." Black's Law Dictionary 568 (10th Ed.2014).
"Deceitfulness" is defined in the Oxford English Dictionary in relation to "deceitful"
which, in turn, is defined as being full of deceit. Oxford English Dictionary, www.oed.com
(OED online Ed., Sept. 2015). According to these sources, at the core of "dishonesty" lies
deceit, which is defined in relevant part as "concealment of the truth in order to mislead."
Oxford. Courts in other jurisdictions have closely examined the nature of dishonesty and
how to measure it. The Lord Chief Justice of England, Lord Lane, has said:
               [A] jury must first of all decide whether according to the
               ordinary standards of reasonable and honest people what was
               done was dishonest. If it was not dishonest by those
               standards, that is the end of the matter * * *. If it was
               dishonest by those standards, then the jury must consider
               whether the defendant himself must have realised that what
               he was doing was by those standards dishonest.
Regina v. Ghosh, 1982 QB 1053, (Eng. C.A.). I would draw persuasively from this apt
description in which overt actions to conceal the truth are involved.
       {¶ 39} Gyugo was faced with unlawfully broad and formulaic questions about his
sealed criminal background. Viewing Gyugo's conduct objectively, I cannot say as a matter
of law that a reasonable person would have considered it dishonest, when faced with such
overbroad questions about sealed records, to rely on statements of a court (and statute)
that sealed criminal convictions are to be treated as if they had not occurred. See R.C.
2953.32(C)(2). Gyugo answered "no" to a question asking if he had a conviction at the
time he was hired in 1995 and was told a background check would be run. When the first
"no" answer on the initial application was not challenged (even though Gyugo had been
informed that a background check would be conducted) Gyugo likely reasonably
concluded that he had been correct in not disclosing his sealed conviction, informing
future conduct. There was and had been no consequence for his allegedly "false" answers.
No. 15AP-150                                                                              16


Moreover, there is nothing in the record to suggest that Gyugo was anything other than an
excellent employee during his 18 years of employment. Accordingly, I would find that
Gyugo's firing for dishonesty lacked the requisite reliable, substantial, and probative
evidence to support it, and based on the agreed facts at both the agency and trial court
review levels, was contrary to law. It was unreasonable for FCBDD to have fired him.
       {¶ 40} I would hold that the trial court erred when it failed to determine that
FCBDD's question was impermissibly broad. See Leslie v. Ohio Dept. of Dev., 171 Ohio
App.3d 55, 2007-Ohio-1170, ¶ 44 (10th Dist.). Based on a record of agreed to facts, I
would find that the trial court further erred as a matter of law in affirming State Personnel
Board of Review's finding that Gyugo was "dishonest" when applying and re-registering
for his job at FCBDD. Pons v. Ohio State Med. Bd., 66 Ohio St. 3d 619, 621 (1993).
Accordingly, I would sustain Gyugo's sole assignment of error and reverse the judgment
of the Franklin County Court of Common Pleas for the reasons stated in this dissent with
an order that Gyugo be reinstated to his position with back pay with interest from the date
of his last day of employment with FCBDD.

                            _______________________